1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MARIO R. CHAVEZ,

 8          Petitioner-Appellant,

 9 v.                                                                                   NO. 31,124

10 CHRISTINA J. CHAVEZ a/k/a
11 JEANETTE C. CHAVEZ,

12          Respondent-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
14 Robert S. Orlik, District Judge

15 Trammell Law Office
16 Marna N. Trammell
17 Clovis, NM

18 for Appellant

19 Tatum & McDowell
20 James F. McDowell, III
21 Clovis, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.




                                           2
1      AFFIRMED.

2      IT IS SO ORDERED.

3                               __________________________________
4                               LINDA M. VANZI, Judge


5 WE CONCUR:



6 _________________________________
7 RODERICK T. KENNEDY, Judge



8 _________________________________
9 TIMOTHY L. GARCIA, Judge




                                  3